ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-088, concluding that PETER E. MANOLAKIS of CAPE CANAVERAL, FLORIDA, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since January 13, 2009, should be sus*469pended from the practice of law for a period of three months for violating RPC 1.15(d) (recordkeeping violations), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Court having determined from its review of the matter that the term of suspension should be retroactive to the date of respondent’s temporary suspension from practice;
And good cause appearing;
It is ORDERED that PETER E. MANOLAKIS is suspended from the practice of law for a period of three months, effective, January 13, 2009, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this Sate; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.